
	

116 SRES 331 ATS: Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist upon the inclusion of the provisions of S. 2118 (116th Congress) (relating to the prohibition of United States persons from dealing in certain information and communications technology or services from foreign adversaries and requiring the approval of Congress to terminate certain export controls in effect with respect to Huawei Technologies Co. Ltd.).
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 331
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Cotton (for himself, Mr. Schumer, Mr. Van Hollen, Mr. Rubio, Mr. Young, Mr. Sullivan, Mr. Blumenthal, Mr. Cruz, and Mr. Romney) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist
			 upon the inclusion 
	 of the provisions of S. 
	 2118 (116th Congress) (relating to the prohibition of United States persons from
			 dealing in certain information and communications technology or services
			 from foreign adversaries and requiring the approval of Congress to
			 terminate certain export controls in effect with respect to Huawei
			 Technologies Co. Ltd.).
	
 That the managers on the part of the Senate at the conference on the disagreeing votes of the two Houses on the House amendment to the bill S. 1790 (116th Congress) are instructed to insist upon the inclusion of the provisions of S. 2118 (116th Congress) (relating to the prohibition of United States persons from dealing in certain information and communications technology or services from foreign adversaries and requiring the approval of Congress to terminate certain export controls in effect with respect to Huawei Technologies Co. Ltd.).
		
